 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   LAURA HUTCHINSON,              )                    Case No.: 1:15-cv-01047 JLT
                                    )
12               Plaintiff,         )                    ORDER TO THE PARTIES TO SHOW CAUSE
                                    )                    WHY SANCTIONS SHOULD NOT BE IMPOSED
13        v.                        )                    FOR THEIR FAILURE TO FILE THE STATUS
                                    )                    REPORT
14   BEAR VALLEY COMMUNITY SERVICES )
     DISTRICT and DAVID EDMONDS,    )
15                                  )
                 Defendants.        )
16
17          At the request of the parties, the Court stayed the case to allow them to settle the action. (Doc.
18   58) The Court ordered the parties to report to the Court every 120 days and within 10 days of the
19   determination the case is settled or would not settle. Id. Though they filed the first report (Doc. 59),
20   they did not file the second. Thus, the Court ORDERS:
21          1.      Within 10 days, the parties SHALL show cause in writing why sanctions should not be
22   imposed for their failure to file the status report. Alternatively, they may file the status report within
23   10 days.
24
25   IT IS SO ORDERED.
26      Dated:     February 20, 2019                             /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
